DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements claimed, particularly a method for positioning a bone graft material containment device, the device including an outer sleeve with both a proximal and distal longitudinal split, an inner sleeve with a distal longitudinal split, and an interstitial mesh/structure between the sleeves with a distal longitudinal split, such that a distal longitudinal slot is formed, via the longitudinal splits, such that the device is able to spread open from the outer sleeve, through the interstitial mesh and the inner sleeve to a space radially within the inner sleeve or such that radial struts on either side of the splits are separated from one another longitudinally along the device, the method including sliding the device over an intramedullary rod so that the inner sleeve is positioned circumferentially around the rod and into a space to be treated by bone graft material and spreading the proximal longitudinal split and packing bone graft material into the bone graft collecting space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRUCE E SNOW/Primary Examiner, Art Unit 3774